Action by the plaintiff wife to recover damages for personal injuries and by her husband to recover for expenses and loss of services. In the process of excavating for a subway, the appealing defendant erected a temporary roadway and sidewalk. A plank in the sidewalk gave way and the plaintiff wife, a pedestrian, was injured. Appeal from judgment in plaintiffs’ favor and from an order denying motion to set aside the verdict. Judgment and order unanimously affirmed, with costs. No opinion. Present — Young, Hagarty, Carswell, Scudder and Davis, JJ.